           Case 2:21-cv-05330-RAO Document 1-1 Filed 06/30/21 Page 1 of 32 Page ID #:63



Electronically FILED by Superior Court of California, county of los Angeles on 0610212021 11 :03 AM Sherri   R. Carter, Executille OfficerlClerk of Court, by R. Clifton,Deputy Clerk
                                                                                       21STCV20612
                                                                                                                                                                                  SUM·100
                                                        SUMMONS                                                                                   FOR COURT USS ONLY
                                                                                                                                               (SOLO PARA usa DE LA CORTE)
                                                (CITA CION JUDICIAL)
           NOTICE TO DEFENDANT:
           (AVISO AL DEMANDADO):
           SOUTHWEST AIRLINES CO., a Corporation; and, DOES 1 through
           10, inclusive,
           YOU ARE BEING SUED BY PLAINTIFF:
           (LO ESTA DEMANDANDO EL DEMANDANTE):
           DESIREE LOWENBERG, an individual


             NOTICEl You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read Ihe informalion
             below.
               You halle 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response atlhis court and have a copy
            served on lhe plaintiff. A leUer or phone call will not protect you. Your wriUen response must be in proper legal form if you wanllhe court to hear your
            case. There may be a court form thai you can use for your response. You can find these court forms and more informalion althe California Courts
            Online Self·Help Cenler (www.eourtinfo.ca.govlsellhelp). your counly law library, or the courthouse nearesl you. If you cannol pay the filing fee, ask
            lhe court clerk fora fee waiver form. If you do nollile your response on time, you may lose the case by default, and your wages, money, and properly
            may be laken without further warning from the court.
                There are other legal reqUirements. You maywanl to call an attorney righl away. If you do not know an attorney, you may want to caU an attorney
            referral service. If you cannot afford an allomey, you may be eligible for free legal services from a nonpralit legal services program. You can locate
            lhese nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
            (www.courtinfo.ca.govlselfhelp). or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
            costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case•
          . IA VfSOI Lo han demandado. $i no responde dentra de 30 dias, la corte puede decidir en Sll conIra sin eseuehar su version. Lea /a informacion a
            continuaeion.
               Tiene 30 DIAS DE CALENDARIO despues de que Ie entreguen esla citaeion y papeles legales para presenlar·una respuesta por aserilo en esla
            corte y haeer que se enlregue una capia al demandanle. Una carta a una lfamada telef6niea no 10 protegen_ Su respues/a par escrilo liene que estar
            en formato legal CXJrreefo si desea que pracesen su caso en la carie. Es pasib/a que haya un formulario que us/ed pueda usar para su respuesta.
            Puede encon/rar estos formularios de la corte y mas informacion en el Centro de Ayuda de las Caries de California (www.sucorte.ca.gov). en la
            biblioteea de leyes de su eondado a en la corte que Ie quede mas cerea. Si no puede pagarla euota de preseniacion. pida al seerelario de la corte
           .que Ie. de un formulario de exenei6n de pago de cuotas. SI no presenta su respuesta a tiempo, puede perder el caso par incumplimiento y la corte Ie
            padro quitar su sueldo, dinero y bienes sin mas advertencia.
              Hay otros requisitos legales. Es recomendable que lIame a un abogado inmediaiamente. Si no canace a un abogado, puede lIamar a un seNicio de
            remisian a abogados. SI no puede pagar a un abogado. es posibfe que cumpla con los requisitas para obtener servicios legales graluilos de un
            programa de seryiclos legales sin fines de lucra. Puede encontrar esios gropos sin fines de lucro en elsitio web de California Legal Services,
            (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de Califomia, (www.sucorte.ca.gov) a poniendose en contaclo can Is corle a el
            eoleglo de abogados locales. AVISO: Par ley, la corte tiene derecho a reclamar las cuolas y los casias exentos por imponer un gravamen sabre
            eualquier recuperaeiiJn de $10,000 6 mas de valor reelbida medianle un acuerda 0 una eoneesion de arbiiraje en un caso de derecho cMI. Tiene que
                   el
           'pagar gravamen de la corte antes de que la earte pueda desechar el caso.

         Thenanieand address of the court is:                                                                                   CASE NUMBER:
                                                                                                                                (Nurn.To dol Ca'ol:
          (EI nombre ydireccion de 113 corte es):           LOS ANGELES
           III North Hill Street                                                                                                 21 STC;:'··.... 2061 2
          Los Angeles, CA 90012
         The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
          (EI nambre, la direcci6n yel numera de telMono del abogado del demandante, a del demandante que no liene abogado, as):
          Kamran Shahabi, VALIANT LAW, 800 Fenari Lane, Suite 100, Ontario, CA 91764, (909) 677-2270
                                                        Sherri R. Carter Executive Officer I Clerk of COUlt
          DATE:
         (Fecha)
                        .   o6/02J2021                                          Clerk, by
                                                                                (Secre/ario)
                                                                                                       .  ,'. .
                                                                                                      R. Clrrton
                                                                                                                                                                                ., Deputy
                                                                                                                                                                                  (Adjunto)
         (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
         (Para prueba de en/rega de esla cilation use el farmulario Proof of Service of Summons, (POS-010)).
                                                   NOTICE TO THE PERSON SERVED: You are served
                                                   1.   0 as an individual defendant.
                                                   2.   0 as the person sued under the fictitious name of (specify):

                                                                                            SOvt\\~W.e;.,t              \\rte~ CO,_)   l\iy·
                                                   3.   00     on behalf of (specify):       u.V"~O V"'tL--n 0 Y\
                                                        under:   og      CCP416.10(corporation)                  0 CCP 416.60 (minor)
                                                                 o       CCP 416.20 (defunct corporation)        0 CCP 416.70 (conservalee)
                                                                 o       CCP 416.40 (association or partnership) 0 CCP 416.90 (authorized person)
                                                                 CJ      oiher.(specify):
                                                   4.   0     by personal delivery on (date):
                                                                                                                                                                                    Page 1 of 1
          Form Adoplcd for Mandatory Use
            JUdicial Council of California
                                                                                       SUMMONS                                                          Code of Civil PTOC<!!!ur. §§ 412.20.465
                                                                                                                                                                         \\1wl.((Jurtinfo.ctJ.gov
            SUM-IOO [Rev. July   1. 20091
           Case 2:21-cv-05330-RAO Document 1-1 Filed 06/30/21 Page 2 of 32 Page ID #:64



Electronically FILED by Supe' r Court of California, County of Los Angeles on 06J02/20~\$r~\f2~~tirriR. Carter, Executive Officer/Clerk of Court, by   R. Cllllan,Deputy Clerk

                                        Assigned for all purposes to: Stanley Mosk Courthouse, JUdicial Officer; Stephen GooJVitch




                           Raymond Babaian (State Bar No. 232486)
                           rb@valiantlaw.com
                         2 Kamran Shahabi (State Bar No. 276194)
                           ks@valiantlaw.com
                         3 Michael Saldana (State Bar No. 326147)
                           mgs@va1iantlaw.com
                         4     VALIANT LAW
                               800 Ferrari Lane, Suite 100
                         5 Ontario, California 91764
                           Phone: 909 677 2270 + Fax: 909 677 2290
                         6
                           Attomeys for Plaintiff, DESIREE LOWENBERG
                         7

                         8                                SUPERIOR COURT OF THE STATE OF CALIFORNIA

                         9                                                      COUNTY OF LOS ANGELES

                        10
                        II     DESIREE LOWENBERG, an individual                                             Case No. 21 ST C:....... 20 61 2
                       12                            Plaintiff, .                                         PLAINTIFF'S COMPLAINT FOR:

                        13                v.                                                                   1. Sex Discrimination in Violation of §
                                                                                                                   12940;
                       14 SOUTHWEST A1RLJNES CO" a                                                             2. Disability Discrimination in Violation
                          Corporation; and; DOES 1 through 10"                                                     of§ 12940;
                       15 inclusive,
                                                                                                               3. Failure to Engage in the Interactive
                        16                           Defendants.                                                   Process;
                                                                                                               4. Failure to Provide Reasonable
                        17                                                                                         Accommodation in Violation of §
                                                                                                                   12940;
                        18                                                                                     5. Interference with Substantive rights
                                                                                                                   under FMLA § 2615;
                        19
                                                                                                               6. Retaliation in Violation of § 12940;
                       20                                                                                      7. Retaliation in Violation of Labor Code
                                                                                                                   § 1102.5
                       21                                                                                      8. Failure to Prevent Discrimination and
                                                                                                                   Retaliation in Violation ofFEHA;
                       22                                                                                      9. Wrongful Termination in Violation of
                                                                                                                   Public Policy.
                                                                                                               10. Intentional Infliction of Emotional
                       24                                                                                          Distress; and
                                                                                                               II. Negligent infliction ofE111otionai
                       25                                                                                          Distress.
                       26                                                                                           DEMAND FOR JURY TRIAL
                       27

                       28

                                                                                                      -1-
                                                                                      PLAINTIFF'S COlvlPLAINT
Case 2:21-cv-05330-RAO Document 1-1 Filed 06/30/21 Page 3 of 32 Page ID #:65




     1           COMES NOW Plaintiff, DESIREE LOWENBERG, an individual, and alleges as follows:

     .2                                    JURISDICTION AND VENUE

     3           I.      This is an unlimited civil case and the Cotlli has jurisdiction over this action because

     4 the amount of controversy exceeds $25,000, exclusive of interest and costs.

     5           2,      Jurisdiction and venue are also proper in this COUlt because Defendant Southwest

     6    Airlines does or did do business in Los Angeles county. See also California Code of Civil Procedure

     7    § 395 which provides that venue is proper in this County because PLAINTIFF and DEFENDANTS,

     8 or some of them reside in this County, maintain a physical presence in this County, are all domiciled

     9 in California, and conduct sufficient business and/or have contacts in this County.

    10                                                 PARTIES

    11           3.      Plaintiff DESIREE LOWENBERG (hereinafter, "PLAINTIFF"), at all times

    12 relevant hereto, was and is a resident ofthe State of California.

    13           4.      PLAINTIFF is informed and believes, and thereon alleges, that Defendant,

    14 SOUTHWEST AIRLINES CO., (hereinafter, "SOUTHWEST'), is an active foreign corporation

    15 organiz~d and existing under the laws of the United States and is qualified to do business in the

    16 State of California.

    17           5.      PLi\INTIFFis infonned and believes,and thereon alleges,thatDOES 1 t1)fough 10,

    18    inc!usi"e (hereinafter referred to as "DOES"), are or were individuals and/or are or were doing

    I9    business at all times herein mentioned and material hereto in the State of California, and are/were

    20    the ~{ter ~go,. agent, managing agent,. pt'incipal; ?wner, . partner, joint venture, representative,

    2l    !l1anager, and/or co-conspirator of each of the othel'. defendants, and were at all times mentioned

    22    herein acting within the course and scope of said agency and employment, and that all acts or

    2~    omissio.J1s allegec:lherein were duly committed with the ratification, ,knowledge" pern1ission,

    24    encouragement, authorization and consent of each defendant designated herein,

    25           6.      SOUTHWEST, and DOES 1 through 10 shall b~ referred to herein collectively ?s

    46    "DEFENDANTS."

    27           7.     , PLAINTIFF is infol111ed and believes, and thereon alleges, that DOES 1 through 10,

    28    inclusive (hereinafter referred to as "DOES"), are or were individuals and/or are or were doing


                                               PLAINTIFF'S COMPLAINT
       Case 2:21-cv-05330-RAO Document 1-1 Filed 06/30/21 Page 4 of 32 Page ID #:66




                      business at all times herein mentioned and material hereto in the State of California, and are/were

                  2 the alter ego, agent, managing agent, principal, owner, partner, joint venture, representative,

                  3   manager, and/or co-conspirator of each of the other defendants, and were at all times mentioned

                  4 herein acting within the course and scope of said agency and employment, and that all acts or

                  5 omissions alleged herein were duly committed with the ratification, knowledge, permission,

                  6 encouragement, authorization and consent of each defendant designated herein.

                  7           8.    All of the acts and conduct herein and below described of each and every corporate

                  8 Defendant was duly authorized, ordered by management-level employees of said corporate

                  9 employers. In addition, thereto, said corporate employers participated in the aforementioned acts
                 10 and conduct of their said employees, agents and representatives, and each of them; and upon
          0

          '"
          ("'l
          ("'l
                 11   completion of the aforesaid acts and conduct of said corporate employees, agents and
  O..,j-['"'-
  0\0['"'-
  _t-'O
   Ul-'"  12 representatives, the Defendant corporations, respectively and collectively, ratified, accepted the
   (-"'~
   5::5><
:S<:/.)Z~ 13 benefits of, condoned,
                           .     . lauded,
                                       .   acquiesced,
                                              .        authorized
                                                       .          and otherwise approved
                                                                                    .     of each and all ofthe
::3uS:S.
                      " . '




(-ZtL.o
z~-t-            14 said acts and conduct of the aforementioned corporate employees, agents and representatives.
~...J...JN
      ~N
:3;:2u~      15                            EXHAUSTION OF ADMINISTRATIVE PROCEEDINGS
-<-.::r:
>~g",
         "'0

     ~~o
     Ul-<O\
     tL.(-W
             16               9.    PLAINTIFF exhausted her administrative remedies by timely filing a complaint for
  OZZ
  ~o§            17 the issues, required to be raised herein against DEFENDANTS with the Califomia. Department of
          0-
          ~
          ~
          !-     18 Fair Employtnent & Housing ("DFEH") and thereafter received a "Right to Sue" letter from the

                 19 DFEH attached hereto as Exhibit A.

                 20                                    FACTUAL ALLEGATIONS

                 21           10.   PLAINTIFF was hired by SOUTHWEST in or about June 2017, as a Flight

                 22 Attendant. At all times relevant hereto, PLAINTIFF was a· dedicated and loyal employee of

                 23   SOUTHWEST and met or exceeded workplace expectations;

                 24           11.   From June 2017 to the end of November 2018, PLAINTIFF worked out of the

                 25   SOUTHWEST hub located in Oakland, Califol'l1ia. However, at such time, PLAINTIFF lived in

                 26 Southern Califomia and, thus, flew into Oakland prior to the start of her scheduled work time.

                 27   Despite having to travel hundreds of miles to work, PLAINTIFF perfol1ned her job duties to

                 28 satisfaction.

                                                                     -3-
                                                          PLAINTIFF'S COMPLAINT
Case 2:21-cv-05330-RAO Document 1-1 Filed 06/30/21 Page 5 of 32 Page ID #:67




                 12.    Throughout PLAINTIFF'S employment, it was the policy of SOUTHWEST to allow

     2 employees, including PLAINTIFF, to trade or drop their work shifts with other SOUTHWEST

     3 employees. Since SOUTHWEST posted employee work schedules in advance, many employees

     4 utilized the option to trade and drop shifts with other SOUTHWEST employees to better

     5 accommodate their personal needs.

     6           13.    As a result of PLAINTIFF'S living situation, PLAINTIFF would trade shifts so that

     7 her shifts were closer together which allowed her to reduce the amount oftime needed to travel from

     8 her home to Oakland. Further, showing the dedication PLAINTIFF had to her employment with

     9· SOUTHWEST, PLAINTIFF often slept in the crew lounge or in a vehicle between her scheduled

    10 shifts.

    11           14.    Nonetheless, in or about May 2018, PLAINTIFF became aware that she was

    12 pregnant with her first child. After speaking to her healthcare provider, PLAINTIFF immediately

    I3   informed SOUTHWEST ofher pregnancy. Upon information and belief, SOUTHWEST did not

    14 have an official pregnancy-related work policy but allowed ~n employee to continue working in

    15 ac.cordance with the recommendations of the employee's healthcare provider.

    16           15. . '. Thereafter, inor about June 2018, SOUTHWEST ,announced the creation of a new

    17 "home base" in Los Angel~s, CaHfomia at LAX. Excited about the possibility to drastically decrease

    18 her commute, PLAINTIFF applied for a transfer from the Oakland home base to LAX in or about

    19 Septeln.bJ~r 2018. In or abollt the same time, PLAINTIFF notified SOUTlfWEST that she was

    20   pr~gnam :with her first   child. Notably, however, SOUTHWESTJai led to engage PLAINTIFF in any

    21   g094 faith intel~active process to see if she could be reasonably accommodated.
    22      :, 16.      As a result of her pregnancy, in or about October 2018, PLAINTIFF visited urgent

    23   care with the belief that she had an il1fection. At the.time the health professionals, mistakenly

    24   believed PLAINTIFF was only experiencing pregnancy related symptoms and released PLA INTIFF

    25 fromtl1eir.care. Approximately two weeks later PLAINTIFF was rushed to the emergency room due
    26 to pregnancy related complications. At the hospital PLAITNIFF was told she was having premature

    27   contractions. PLAINTIPF immediately notified          SOUTHWES1~      of' her pregnancy related

    28   complications, however, again, SOUTHWEST failed to engage PLAINTIFF in any good faith

                                                         -4-
                                               PLAINTIFF'S COMPLAINT
Case 2:21-cv-05330-RAO Document 1-1 Filed 06/30/21 Page 6 of 32 Page ID #:68




         interactive process to see if she could be reasonably accommodated.

     2          17.    Thereafter, despite her medi~al limitations, PLAINTIFF worked as much as

     3 reasonably possible out offear oflosing her job. Despite PLAINTIFF's best efforts to work through

     4   her limitations, PLAINTIFF was forced to call out from work on several occasions due to her

     5 pregnancy. Since she was a qualified worker, PLAINTIFF lIsed her protected Family and.Medical

     6   leave when she felt her pregnancy complications might prevent her from providing the best service

     7 possible for SOUTHWEST customers. Despite PLAINTIFF's continued notifications regarding her

     8 pregnancy and resulting medical conditions, SOUTHWEST continued to avoid their legal obligation

     9 by failing to engage PLAINTIFF in any interactive process to detennine if any reasonable

    10 accommodations were needed that would allow PLAINTIFF to continue working.

    11          18.    In or about October 2018, SOUTHWEST approved PLAINTIFF's transfer request

    12 from the Oakland home base to LAX. PLAINTIFF's official start date at the LAX home base was

    13 December 1, 201~.

                19.     .. or about
                       In         ,
                                    November
                                    .,.
                                             2018,
                                              .    SOUTHWEST
                                                      .    . released
                                                             ..       the.work
                                                                          .    schedule
                                                                                 .
                                                                                        for the

    15   month of-December 2018. As a result of PLAINTIFF's transfer, which was expected to be effective

    16 as of December 2018; PLAINTIFF was able to take advantage ofthe shOlter commute and different

    17 schedul~s whic]1.she . previously was not able to· acc()l11lTIodate due toh,e.. prior. conlulute.

    I? Accordingly, PLAINTIFF traded shifts to take "reserve blocks," which cOl1siste~ of-l"!1ultiple days

    19 where the employee was on call to cover a flight ifanother flight attend~nt""as unable tomake it to

    20 their shift. P,laintiffc;lid. so to accommodate .herself, without any assistance from SOUTHWEST.

    21          20.    On or about November 30, 2018, during a return flight from Ontario, ~aliforn ia, to

    22   Oaklal1d. Califomia, PLAINTIFF began to experience what she believed to ·be pregnancy related

    23   symptoms. Fearful ofa possiblepregn~ncycompli<;ation, PLAINTIFF informed SOUTHWEST that

    24 she would be unable to    WOl'k   the next day - December I, 2018. To protect not only her wellbeing,

    25   but also her unborn baby's wellbeing, PLAINTIFF immediately visited her medical professional.

    26 Due to PLAINTIFF'S then current condition, her medical professionals recommended that

    27 PL.AINTIFF     ~ommence   her maternity leave SOOner than originally anticipated in order to prevent

    28 any further     pregnancy complications.        Accordingly, PLAINTIFF       in:l1nedia.tely   infonned

                                                          -5-
                                               PLAINTIFF'S COMPLAINT
     Case 2:21-cv-05330-RAO Document 1-1 Filed 06/30/21 Page 7 of 32 Page ID #:69




                  SOUTHWEST of her need to commence maternity leave sooner than expected.

              2          21.     Throughout the month of December 2018, PLAINTIFF continued to experience

              3 pregnancy complications which resulted in several visits to the hospital and the subsequent bilth of

              4 her child on January ]3,2019.

              5          22.     Less than a month after her baby was born, and while PLA1NTIFF was still on leave

              6 to bond with her child, in or about February 2019, PLAINTIFF received a phone call from

              7 SOUTHWEST management. To her surprise, PLAINTIFF was accused of "picking lip trips with
              8 the intent not to fly" which was classified as a class-1 violation. In an effort to resolve any confusion,

              9 PLAINTIFF stated her schedule may have appeared irregular as she was unable to fly on certain

             10 dates as a result of her pregnancy complications and complained that SOUTHWEST had no
       0
       0\
       ('I
       N II       pregnancy related leave policy which she reasonably believed was a legal violation. As a result,
  o-.tt--
  o\Ot--
  _t--\O
  w-Q'.      ]2 PLAINT]FF was scheduled to appear for a "fact finding meeting" when she returned to work.
  f-O\~
  --<x
~::>='<
-<(/)Z,,-    13    23.     Upon the exhaustion of her protected leave, PLAINTIFF returned to work with the
   -0::
....Jwo ..
f-~:::12 14 expectation of conducting a "fact findJng meeting". On or about August 16, 2019, PLAINTIFF met
Z....J....JN
-< -<N
:3C2   u l::
-<-< "\0 15 with Assistant Base Manager, Thomas Wilson (hereinafter, "WILSON") to discuss the accusations
>0::9",
 0::0:: 0
 w-<'"       16 against PLAINTIFF. WILSON claimed that PLAINTIFF had taken flights with "the intent not to
 Uof-tll
  07-5
  ~o:::
       "-
             17 fly," formoney. To defend herself, PLAINTIFF explained that she used FMLA protecte~ leave days
       t!l
       w3
       f-    18 'because she was dealing with pregnancy complications. Additionally, PLAINTIFF explained that

             19 she' had planned to work for the month of December, but it was due to unexpected pregnancy

             20 complication which resulted PLAINTIFF'S health care provider to recommend that PLAINTIFF

             21   not return to work in order to protect PLAINTIFF's health and the health of her unborn baby. To

             22 suppOliher contentions, PLAINTIFF provided medical documents that proved that PLAINTIFF's

             23   absence frol11 December were due to unexpected - therefore, not intentional - pregnancy

             24 complications.

             25          24.     Egregiously, SOUTHWEST told PLAINTIFF that she "admitted" she knew she bad

             26 recmring health issues that would keep het" from working in December but that she picked up the

             27 shifts anyway. Again, at no time did SOUTHWEST ever engage PLAINTIFF in a good faith

             28   interactive process to see ifshe could be reasonably accommodated, accordingly, PLAINTIFF was

                                                                    -6-
                                                        PLAINTIFF'S COMPLAINT
        Case 2:21-cv-05330-RAO Document 1-1 Filed 06/30/21 Page 8 of 32 Page ID #:70




                   1 left to accommodate herself and any scheduling issues arising due to her health conditions.

                   2          25.     Despite the amount of evidence supporting PLAINTIFF, WILSON ended the

                   3 meeting by taking PLAINTIFF's badge and ultimately terminating PLAINTIFF's employment a

                   4 week later, on or about August 23, 20 I9. PLAINTIFF is informed and believes she was terminated

                   5 in direct retaliation for her pregnancy status, medical conditions, and requests for protected leave.
                   6                                     FffiST CAUSE OF ACTION

                   7                              Sex Discrimination ill Violation ofFEHA

                   8                                   (As to Defendant SOUTHWEST)

                   9          26.     PLAINTIFF incorporates by reference, repeats, and realleges, each and every

                  10 preceding and subsequent paragl'aph as though fully set fOlth herein.
         0
         0.
         C'C'll
                  II          27.     SOUTHWEST was PLAINTIFF's employer at all relevant times mentioned herein.
   o","t-
   o\Ot-
   _t-\O
   ~_o.           12 PLAINTIFF was SOUTHWEST'S employee at all relevant time mentioned herein.
   f-o.g
   -<C:x
~~~~ 13                       28.     At all times herein mentioned, Government Code §§ 12940 et seq., was in full force
-<  -
.....J~O·
[-.;Z:tJ..o
                  14 and effect and was binding on SOUTHWEST. This statute requires SOUTHWEST to refrain from
~j:J~
__ -<C'l
.....J~ur--
-< -<   .~        15   ~iscrimination against any employee based on their sex. Further, SOUTHWEST may not refuse to
>c.::Qo.
   ~~o
   ~<c:C'\
   tJ..f-UJ
                  16 hire, select for a training program or promotion, and may not discharge, discriminate or retaliate
   g;Z:i5
   coo:;:
       P.;
                  17 against PLAINTIFF because of her sex or for opposing any unlawful employment practice, filing a
         :J
          p.J
         r        18 complaint, testifying or assisting in any proceeding under the FEHA. (Gov. Code § 12940 et seq.)

                  19          29.     California Government coge section 12926(r)( I) defines "sex" to include "pregnancy

                  20 or medical conditions related to pregnancy" (Cal. Gov't Code § 12926(r)(1 )(A).) California

                  21   Government code section 12926(r)(1) defines "sex" to further include "childbilth or medical

                  22 conditions related to childbirth" (Cal. Gov't Code § 'l2926(r)(1 )(B)). Furthermore, California

                  23   Government code section 12926 and 12940 requires an employer to allow an employee disabled by

                  24 pregnancy, childbilth or related medical conditions to take a leave of absence and to maintain her

                  25   health insurance during the leave. Additionally, FEBA protects a women's right to hold employment

                  26 and receive paid maternal leave for pregnalicy. Therefore, it is illegal for an employer to terminate

                  27 and employee for their pregnancy status.

                  28          30.     PLAINTIFF gave SOUTHWEST notice of her pregnancy in or about May 2018.

                                                                       -7-
                                                            PLAINTIFF'S COMPLAINT
Case 2:21-cv-05330-RAO Document 1-1 Filed 06/30/21 Page 9 of 32 Page ID #:71




         SOUTHWEST knew or should have known t1uit PLAINTIFF's pregnancy would limit her major

     2   life activities, or that PLAINTIFF might require celtain reasonable accommodations related to her

     3 pregnancy and labor scheduled for February 2019.

     4          31.     SOUTHWEST, however, engaged in a pattem and practice of sex discrimination

     5 f!'Om at least May 2019 through PLAINTIFF's termination. SOUTHWEST managers and

     6 supervisors, trusted to employ fair and legal practices, denied PLAINTIFF her legal rights, and

     7 treated her differently because of her sex- pregnancy.

     8          32.     PLAlNTIFF was treated differently, discriminated, and retaliated against because of

     9   her sex-pregnancy. PLAINTIFF was not accommodated or provided sufficient pregnancy

    10 accommodations. PLAINTIFF was otherwis~ subject to disparate treatment discrimination,

    11   including her eventual tennination, on account of her sex and pregnancy. PLAINTIFF's status was

    12 and remains a substantial motivating reason for her disparate treatment. Because of PLAINTIFF's

    13   status, she was subjected to different terms, conditions and/or privileges of employment that were

    14 adverse.

    15          33.     Instead   of adhering   to   their    legal   obligations of providing reasonable

    16 accommodations and allowing PLAINTIFF to begin her maternity leave early, SOUTHWEST

    17 intended to use the absence as a reason for PLAINTIFF'S termination.

    18          34.     SOUTHWEST discriminated against PLAINTIFF based on her sex and terminated

    19 PLAINTWF because of heI' sex, in violation ofFEHA. SOUTHWEST discrimination and retaliation

    20   include (without limitation), PLAINTIFF being denied an interactive process and reasonable

    21   accon1modation, and PLAINTIFF being wrongfully terminated upon returning from family leave.

    22        , 35.     By engaging in the above referenced acts and omissions, SOUTHWEST

    23   discriminated agailist PLAINTIFF because of her sex in violation of Government Code §§ 12940,

    24 et seq. and PLAINTIFF was significantly hanned. SOUTHWEST conduct was a substantial factor

    25   in causing PLAINTIFF's harm.

    26          36.     As such, and as a rC!lult of SOUTHWEST unlawful conduct, PLAINTIFF suffered

    27 and continues to suffer economic loss or disadvantage both as earnings and benefits, and emotional

    28   c1istress, including (without limitation), depression, decline in health, anxiety, embarrassment,

                                                        -8-
                                             PLAINTIFF'S COMPLAINT
      Case 2:21-cv-05330-RAO Document 1-1 Filed 06/30/21 Page 10 of 32 Page ID #:72




                 1 humiliation, loss of self-esteem, and mental anguish.

                 2           37.     PLAINTIFF will seek economic damages, non-economic damages, punitive

                 3 damages, recovery of her reasonable attorney's fees and costs as the prevailing party and in amounts

                 4   to be proven at trial in addition to interest thereon and any and all other remedies and damages

                 5 available under the applicable laws.,

                 6                                     SECOND CAUSE OF ACTION

                 7                             Disability Discrimination in Violation of FEHA

                 8                                     (As to Defendant SOUTHWEST)

                 9           38.     PLAINTIFF. incorporates by reference, repeats, and t'ealleges, each and every

                10 preceding and subsequent paragraph as though fully set forth herein.
         00
         0-
         N
         <'l    11           39.     SOUTHWEST was PLAINTIFF's employer at all relevant times mentioned herein.
   o'<j"r--
   o",t--
   "-1'\0
   UJ_o-        12 PLAINTIFF was SOUTHWEST'S employee at all relevant times mentioned herein.
   E-C\g
   -<1::><:
~~~;-:::        13           40.     Atall times herein mentioned, Govefllment Code §§ 12940 et seq., was in full force
<I::     -
.....lu.f~.
E-Zu..o         14 and effect and was binding 011 DEFENDANTS. Government Code §§ 12940 et seq. thereby requires
~j:i~
      <l:: N
:Ji:2 u l=:
-< <I:: • \0    l~   DEFENDANTS to refrain from discrimination against any. ymployee because of their disability,
>eG2C\
 0::: eGO
   UJ-<C\
   u..E-U;      16 phys_ical and mental condition. Furthermore, DEFENDANTS may not refuse to hire, select for a
   OZZ
   ~o~          17 training progral11 orpromote,and may not discharge, discriminate or retaliate against, PLAINTIFF
          fu
          ..J
          ill
          !-    18 because of her disability or for opposing any unlawful employment practice, filing a complaint,

                19   testifying 01' assisting in any proceeding under the FEHA. Govemment Code §§ 12940 et seq.

                20   Additionally, under Government Code §§ 12940 et seq.awomandisabled by pregnancy is entitled

                21   to the protections afforded any oth~r disabled employee: (Sanchez v. Swissport, Inc. (2013) 213

                22 CaI.App.4th1331,1339.)

                23           41.     PLAINTIFF is a member of a protected class under FEHA, as she was pregnant.

                24   SOUTHWEST knew or should have known of PLAINTIFF'S pregnancy related disability and

                25   pursuant to the California. Government
                                                         ,
                                                            Code
                                                            .'  ,
                                                                  § 12900 et seq., PLAINTIFF had a. leg~1 right to be

                26 free from discrimination ba.sed on her pregnancy disability.

                27           42.     At all. relevant times, SOUTHWEST was aware of PLAINTlFF'spregllallcy and how

                28   pregnancy Gould Ihnit major life activit);':

                                                                     ~9-
                                                            PLAINTIFF'S COMPLAINT
Case 2:21-cv-05330-RAO Document 1-1 Filed 06/30/21 Page 11 of 32 Page ID #:73




                43.      PI....AIJ:'lTIFF was competently performing the duties of her position with

     2 DEFENDANTS and would have remained able to competently perform her duties with a reasonable

     3 accommodation. PLAINTIFF suffered an adverse employment action, as PLAINTIFF is informed
     4   and believes and thereon alleges that DEFENDANTS wrongfully terminated PLAINTIFF for~

     5   among other things, her pregnancy disability and her request for reasonable accommodations.

     6          44.      PLAINTIFF is informed and believes that PLAINTIFF'S pregnancy and

     7 SOUTHWEST'S unwillingness to provide reasonable accommodations were the motivating reasons

     8   for PLAINTIFF'S telmination.

     9          45.      As a result of DEFENDANTS' discrimination, PLAINTIFF has sustained and

    10   continues to suffer emotional distress, mental and physical pain, anguish, pain and suffering, loss of

    11   sleep, loss of appetite, anxiety, depression and shame.

    12          46.      DEFENDANTS' discl'imination of PLANTIFF because she was pregnant and/or

    13 breastfeeding were substantial factors in causing PLAINTIFF harm.

    14          47.      In light of the willful, knowing, and intentional pregnancy disability discrimination

    15   by DE:FENDANTS,PLAINTIFFseeksan 3ward of punitive and exemplary damages in an amount

    ]6 accordingto, proo.f aUria!.
    17          48.< - PLAINTIFF has incUl'redand continues to incur ]~gal expenses and attomeys' fees.

    18   PLAINTIFF will seek recovery of her attorneys' fees,8nd costs at the conclusion of this lawsuit.

    ]9                                      THIRD CAUSE OF ACTION

    20                  -Failure to Engage in the Interactive Process in Violation of FEHA

    21                                          (As to SOUTHWEST)

    22          49, ,    PLAINTIFF. incorporates by reference" repeats and 'realleges,' each and every

    23   alle~ation contained inthepreceding and subsequent paragraphs as though fully set f01th herein.

    24          50.      Pursuant to Government Code § 12940, et, seq., SOUTHWEST was required to

    25   engage in a good faith interactive process with PLAINTIFF to determine the extent of

    26 accommodations needed. based upon her notice of pregnancy. ,

    27          5 t.    ,1\1   v,iolation of California Government Code § I2940(n), DEFENDANTS failedtq
                                                                <                <




    28 engage <in the interactive process conceming reasonable accommodations for PLAINTIFF's

                                                         -10-
                                                PLAINTIFF'S COMPLAINT
Case 2:21-cv-05330-RAO Document 1-1 Filed 06/30/21 Page 12 of 32 Page ID #:74




         disability. There are no magic words to necessitate the good faith interactive process; "'the

     2   obligation [to engage in the interactive process] arises once the employer becomes aware of the need

     3 to consider an accommodation'" Ge(fo v. Lockheed Martin C01p., (2006) 140 Cal.AppAth 34, fh.

     4           52.     DEFENDANTS refused to provide an interactive process once they were made

     5   aware of PLAINTIFF's medical condition and prematernal complications which caused

     6 PLAINTIFF to seek medical treatment. Additionally, SOUTHWEST failed to engage in a good faith
     7 interactive pl'Ocess once they were made aware of PLAINTIFF's pregnancy.
     8           53.     DEFENDANTS intentionally, knowingly, and willfully failed to engage in a timely,

     9 good faith, interactive process with PLAINTIFF to determine whether it could provide effective

    10 reasonable accommodations to           PLAINTIFF.        Instead,   DEFENDANTS retaliated      against

    ] 1 PLAINTIFF by wrongfully terminat:ng her employment. PLAINTIFF alleges that DEFENDANTS

    12   performed the aforementioned conduct with malice and/or with the intent to oppress.

    13           54.     As a resultof DEFENDANTS' wrongful conduct, PLAINTIFF has sustained and

    14   continues to sllstain losses in eamings and other employment benefits.

    15           55.     As a result of DEFENDANTS' wrongful conduct, PLAINTIFF has suffered and

    16 continues to suffer emotional distress, mental and physical pain, anguish, pain and suffering, loss of

    17 sleep, loss of appetite, anxiety, depression and shame.

    18           56.     In light of DEFENDANTS willful, knowing, and intentionally maliciolls and/or

    19 oppressive conduct, PLAINTIFF seeks an award of punitive and exemplary damages in an amount

    20   according to proof at trial. .

    21           57.     PLAINTIFF has incurred and continues to incur legal expenses and attorneys' fees.

    2~   PLAINTIFF wi II see the recovery of her attorneys' fees and costs at the conclusion of this lawsuit.

    23                                    FOURTH CAUSE OF ACTION

    24                 Failure to Provide Reasonable Accommodations in Violation ofFEHA

    25                                    (As to Defendant SOUTHWEST)

    26           58.     PLAINTIFF incorporates by reference, repeats and realleges, each and every

    27   allegation contained in the preceding and subsequent paragraphs as though fully set forth herein.

    28          .59.     Pursuant to Government Code §§ 12940 and 12945 SOUT.HWEST was required to

                                                         -11-
                                              PLAINTIFF'S COMPLAINT
       Case 2:21-cv-05330-RAO Document 1-1 Filed 06/30/21 Page 13 of 32 Page ID #:75




                  1 reasonably accommodate PLAINTIFF's pregnancy related requests. Under California Government

                  2 Code section 12945, an employer is r~quired to provide at least foul' months of leave, regardless if

                  3 there is a hardship on the employer. Under FEHA a reasonable accommodation may be an amount

                  4 oftime with no statutory definition if there is no hardship placed on the employer if the employee

                  5 is likely to be able to return to the position in the foreseeable future. Jensen v. Wells Fargo

                  6 Bank (2000) 85 Cal.App.4th 245, 263,102 Cal.Rptr.2d 55. Additionally, an accommodation cannot
                  7 be reasonable if it leads to the employee's tennination. Hernandez v. Rancho SanUago Community

                  8 College Dis!., 22 Ca;. App. 5th 1187, 1194 (2018). Instead of providing reasonable accommodations

                  9 - an early 5ta1t to PLAINTIFF's 'maternity leave - SOUTHWEST terminated PLAfNTIFF for

                 10 beginning her maternity leave early and using her FMLA leave.
           0
           a-
           N
           N     I1          60.    At all relevant times, PLAINTIFF was a qllalified employee who could have
   O-:tl'-
   01.Ol'-
   ~l'-\O
   C!.l~a-       12 performed her duties if provided reasol1able accommodations. Moreover, PLAINTIFF suffered from
   c--O\~
    5-<x
 ~tI.lz<         13   a pregnancy, childbirth   01'   related medical condition which caused PLAINTIFF to request a
 -<      """
 ..lu.i'6+
.c--zw.,o        14 reasonable accommodation in line with the recommendation of her healthcare professional.
'z«-l'-
-<..l~fl
   C2u
-<<( " \l=0::
:J               15 FUl~hermore, SOUTHWEST denied this reasonable accommodation by using PLAINTIFF's
>e::::QO\
  e::::e:::: o
  C!.l«0'>       16 absence as the main reason for PLAINTIFF's termination.
  ""c--t:.l
  ozZ
   ~o~           17          61.    By engaging in the ab9ve-referenced acts andlor omissions, SOUTHWEST failed to
           c..
           l:J
           -l
           l:J
           f-    18   provide PLAINTIFF with reasonable accommodations in violation of Government Code § J 2940,

                 19 et seq. and Government Code § 12945.

                 20          62.    As a result of SOUTHWEST'S unlawful conduct, PLAINTIFF suffered and

                 21   continues to suffer economic loss or disadvantage both as earnings and benefits, and emotional

                 22 distress,. including but not limited to, depression,· decline in health, anxiety, embarrassment,

                 23   humiliation, loss of self-esteem, and mental anguish. PLAINTIFF is entitled to and will seek

                 24 economic damages, non-economic damages, punitive damages, recovelY of her reasonable

                 25   attorney's fees and costs any and all.othel· remedies and damages available under the applicable

                 26   lawsagainst SOUTHWEST..

                 27 III

                 28 III

                                                                     -12-
                                                             PLAINTIFF'S COMPLAINT
Case 2:21-cv-05330-RAO Document 1-1 Filed 06/30/21 Page 14 of 32 Page ID #:76




                                          FIFTH CAUSE OF ACTION

     2                     FMLA Retaliation in Violation of 29 U.S.C. § 2601, et seq.

     3                                        (As to SOUTHWEST)

     4          63.     PLAINTIFF incorporates by reference, repeats, and realleges, each and every

     5 allegation contained in the preceding and subsequent paragraphs as though fully set fOlih herein.

     6          64.     At all times relevant to this Complaint, SOUTHWEST was a covered employer

     7 under the Family and Medical Leave Act ("FMLA"). 29 U.S.C. § 26 I J.

     8          65.     At all relevant times, PLAINTIFF was an employee of SOUTHWEST. Additionally,

     9 SOUTHWEST was the employer of PLAINTIFF.

    10          66.     PLAINTIFF was covered under the FMLA as an employee with a serious health

    11   condition employed by SOUTHWEST for at least twelve months, and who had perfonned at least

    12   1,250 hours of service during the previous twelve-month period. Id.

    13          67.     Under the FMLA, "[iJt shaii be unlawful for any employer to interfere with, restrain,

    14 or deny the exercise of or the attempt to .exercise, any right provided under this subchapter." !d. §

    15 2615(a).

    16          68.     The FMLA"s "prohibition against 'interference' prohibits an employer from

    17 discrit'!1inating or retaliating against an employee ... for having exercised or attempted to exercise

    18 FMLA rights..,.." 29 C.F.R. § 825.220(c).

    19          69.     "[E]mployers cannot use the taking ,of FMLA leave as a negative factor in

    20 employment actions, such as hiring, promotions, or disciplinary actions."Jd.

    21          70. .   Employers who violate the FMLA "may be liable for compensation and benefits lost

    22 by reascm of the violation, for other actual monetary losses sustained as a direct result of the

    23   violation, and for appropriate. equitable or other relief, including employment, reinstatement,

    24 promotion, or any other relief tailored to the harm suffered." Id. § 825.220(b); 29 U.S.C. § 2617.

    25          71.     Under the Family and Medical Leave Act, an employee is entitled to 12 weeks of

    26 medical leave. On return from medical leave an employee is entitled to be returned to the same

    27 position or one that is comparable. Courts have determined that employees are entitled to two

    28 theories of recovery on FMLA claims, one being an intelference claim. Sander.s v City ofNewport

                                                        -B~
                                              PLAINTIFF'S COMPLAINT
Case 2:21-cv-05330-RAO Document 1-1 Filed 06/30/21 Page 15 of 32 Page ID #:77




           (91h Cir. 2011) 657 f.3d 772,777.

      2           72.     PLAINTIFF informed SOUTHWEST of her intent to lise FMLA leave on multiple

      3 occasions. However, once PLAINTIFF returned from her protected leave, unlawfully terminated

      4    PLAINTIFF for utilizing her FMLA leave.

      5           73.     As a result of SOUTHWEST'S unlawful action, PLAINTIFF was harmed.

      6           74.     As a result of DEFENDANT'S action, PLAINTIFF sustained and continues to

      7 sustain economic harm, including but not limited to, loss of pay and future employment

      8    oppOl·tunities. Moreover, PLAINTIFF suffered and continues to suffer mental and physical anguish,

      9 anxiety; and loss of sleep. Furthermore, PLAINTIFF has incurred and continues to incur reasonable

    10 attorney cost and fees.

    11                                         SIXTH CAUSE OF ACTION

    12                                    Retaliation in Violation of § 12940

    13                                           (As to SOUTHWEST)

    14            75.     PLAINTIFFinco~'porates by       reference, repeats, and realleges, each and every

    15     allegation containe~ in the preceding and subsequent paragraphs as though fully set fOlth herein.

    16            76..    At all relevant times; PLAINTIFF was an employee of SOUTHWEST. Additionally,

    17     at all relevant times SOUTH'!VEST.w~sthe employer of PLAINTIFF.

                  77.     California Govermnent Code § I2940(h), et seq. makes it an unlawful employment

    19     practice from an employer to retaliate against an employee who,participated in a protected activity.

    20            78.     PLAINTIFF engaged in protected activity when she reql!ested reasonable

    21     accommodations, maternity leave; However, SOUTHWEST failed to fulfill their legal obligation

    22     by Rrovidinga reasonable accommodation, and instead, acted with the intent to terminate

    :23.   PLAINTIFF as a result to her request to begin her maternity leave early.

    24            79.     In response thereto, DEFENDANT'S retaliated against PLAINTIFF by terminating

    25     PLAINTIFF's employment as a reslIlt of an unwillingness to provide reasonable accommodations.

    26            80.     By engaging in the:above-referenced acts and omissions, DEFENDANTS retaliated

    27 against PLAINTIFF because she participated in a protected activity. PLAINTIFF alleges that

    28 DEFENDANTS performed the aforemention~d conduct with malice and/ol" with tbe' intent to

                                                          -14~
                                                . PLAINTIFF'S COMPLAINT
Case 2:21-cv-05330-RAO Document 1-1 Filed 06/30/21 Page 16 of 32 Page ID #:78




          oppress her.
      2           81.     As a result of DEFENDANTS' wrongful conduct, PLAINTIFF has sustained and

      3 continues to sustain losses in eamings and other employment benefits.

      4           82.     As a result of DE.FJ;:NDANTS' wrongful conduct, PLAINTIFF has suffered and
      5 continues to suffer emotional distress, mental and physical pain, anguish, pain and suffering, loss of

      6 sleep, loss of appetite, anxiety, depression and shame.

      7           83.     DEFENDANTS' malicious and/or oppressive retaliatory conduct was a substantial

      8 factor in causing PLAINTIFF's harm..

      9           84.     In light of D~FENDANTS' willful, knowing, and intentionally malicious and/or

     10 oppressive conduct, PLAINTIFF seeks an award of punitive and exemplary damages in an amount

    11    according to proof at trial.
    12            85.     PLAINTIFF has incurred and continues to incur legal expenses and attorneys' fees.

    13' PLAINTIFF will seek the recovery of her attorneys' fees and costs at the conclusion ofthis lawsuit.

    14                                    SEVENTH CAUSE OF ACTION

    15                              Retaliation in Violation of Labor Code § 1102.5

    16            86.     PLAINTIFF incorporates by reference, repeats, and realleges, each. and every

    17 allegation contained in the preceding and subsequent paragraphs as though fully set forth herein..

     18           87.     Labor Code Section 1102.5, also known as the whistleblower protection statute,

     19 prohibits retaliation against an employee who discloses information about, or refuses to participate

    20 in, an illegal activity. (Lab. Code, § 1102.5(b), (c), (11)). Liability may be predicated on retaliation

    21    by "any person acting on behalf of the employer."
    22           88.      SOUTHWEST was PLAINTIFF's employer at all relevant times mentioned herein.

    23 PLAINTIFF was SOUTHWEST'S employee at all relevant times mentioned herein.

    24            89.     SOUTHWEST believed and knew that PLAINTIFF disclosed to persons with
    25 authority over PLAINTIFF, as well as employees with authority to investigate, discover, or correct
    26 legal violations, including but not limited to complaining to S9UTHWEST regarding failure to
    27 have, to abide by and implement their pregnancy related policies in violation of California law.

    28            90.     PLAINTIFF had reasonable calise to believe that the information disclosed a

                                                         -15-
                                               PLAINTIFF'S COMPLAINT
Case 2:21-cv-05330-RAO Document 1-1 Filed 06/30/21 Page 17 of 32 Page ID #:79




     1 violation of a state and federal statute.

     2          91.     As a result of PLAINTIFF's complaint, PLAINTIFF was unlawfully and egregiously

     3   retaliated against by SOUTHWEST, including PLAINTIFF'S ultimate pretextual wrongful

     4 termination of employment.

     5          92.     PLAINTIFF's disclosure and complaints regarding the SOUTHWEST'S non-

     6 compliant pregnancy policies were a contributing factor in SOUTHWESTS decision to retaliate,

     7 discriminate, and terminate PLAINTIFF's employment.

     8          93.     As a direct and proximate result of SOUTHWEST'S conduct, PLAINTIFF was

     9 harmed and has sustained and continues to suffer emotional distress, mental and physical pain,

    ] 0 anguish, pain and suffering, loss of sleep, loss of appetite, anxiety, depression and shame

    11          94.     SOUTHWEST'S conduct outlined herein were substantial factors in causing

    12 PLAINTIFF's harm.

    13         '95.     In light of SOUTHWEST'S illegal, willful, knowing, and intentionally malicious

    ]4 and/or oppressive conduct,PLAIl-JTIFF is entitled to exemplary, general and compensatory

    ] 5 damages and attorney'sfees and costs .in amounts to be proven at trial, in addition to liquidated

    16 damages and prejudgment      ~nd   post judgment interest thereon.

    17                                     EIGHTHCAUSE OF ACTION,

    18                          Failure to Prevent Discrimination and Retaliation

    19                                    . (As to Defendant SOUTHWEST)

    20          96.     PLAINTIFF incorporates by reference, repeats, and realleges, each and every

    21   allegation cOl1tained in the preceding and subsequent paragraphs as though fully set fOlth herein.

    2 4 ' -97.         : While employed with DEFENDANTS, PLAINTIFFwas subjected todiscriminatiol1

    23   based onber disability related to lwr pregnancy, hostile conduct, and retaliation as alleged in this

    24   Complaiot.,

    25          98.     SOUTHWEST became aware of PLAINTIFF's pregnancy and need for a good faith

    26   interactive process to determine if PLAINTIFF required reasonable accommodations. Despite

    27   SOUTHWEST'S clear legal duties, SOUTHWEST intentionally chose to deny PLAINTIFF her

    28   legal rights and refuseq to, engage in a good faith interactive process and proved reasonable

                                                          -16-
                                               PLAINTIFF'S COMPLAINT
Case 2:21-cv-05330-RAO Document 1-1 Filed 06/30/21 Page 18 of 32 Page ID #:80




      1 accommodations. As a result, PLAINTIFF was discriminated against because she was a member of

      2   a protected class- sex and d!sability.-

      3            99.    DEFENDANT's failure to take reasonable steps to prevent the discrimination and

      4   retaliation was a substantial factor in causing PLAINTIFF's harm.

      5            100.   As a result of the failure to prevent discrimination, harassment and retaliation,

      6 PLAINTIFF sustained and continues to sustain losses in earnings and other employment benefits.

      7            101.   As a result of the failure to prevent discrimination, harassment, and retaliation,

      8 PLAINTIFF has sustained and continues to suffer emotional distress, mental and physical pain,

      9 anguish, pain and suffering, loss of sleep, loss of appetite, anxiety, embarrassment, depression, and

     10   shame.

     11            102.   In light of DEFENDANTS' illegal, willful and knowing conduct, PLAINTIFF is

     12 entitled to exemplary, general and compensatory damages and attorneys' fees and costs in amounts

     13   to be proven at trial, in addition to liquidated damages and prejudgment and post judgment interest

     14   thereon any and all other remedies and damages available under applicable laws.

     15                                      NINTH CAUSE OF ACTION

     16                          Wrongful Termination in Violation of Public Policy

     17                                        (As to All DEF~NDANTS)

     18            103.   PLAINTIFF incorporates by reference, repeats, and realleges, each and every

     19 allegation contained above as though fully set forth herein.

    20             104.   At all relevant times mentioned herein, the public policy of the State of California,

    21    as codified, expressed and mandated in California Government Code § 12940(h) was and is to

     22   prohibit employers from discriminating and retaliating against any individual based on, among other

     23   things, their exercise of rights under that Section. This public policy is designed to protect all

     24 employees and to promote the welfare an,~ well-being of the community at large. Accordingly, the

     25   actions of DEFENDANTS, in discriminating,
                                        .
                                                    retaliating and terminating. PLAINTIFF on the

     26   groundsstllted above was wrongful and in contravention and violation of the express public policy

     27   of the State ofCalifornia and the laws and regulation promulgated thereunder.

     28            105.   PLAINTIFF was subjl;:cted to working conditi,ons that violated public policy, in that

                                                            -17-
                                                    PLAINTIFF'S COMPLAINT
Case 2:21-cv-05330-RAO Document 1-1 Filed 06/30/21 Page 19 of 32 Page ID #:81




          PLAINTIFF was subjected to discrimination and retaliation by DEFENDANTS.

      2           106.   PLAINTIFF was discriminated against, and ultimately discharged, in violation of

      3 public policy. In so doing, said managing agents andlor officers of DEFENDANTS, acted with

      4 oppression fraud and malice, as those terms are used in California Civil Code § 3294. As such,

      5 PLAINTIFF is entitled to an award of punitive damages.

      6           107.   As a result of the aforesaid acts, PLAINTIFF has lost, and will continue to lose,

      7   substantial earnings, promotronal opportunities, fringe benefits and have suffered andlor will suffer

      8 other actual, consequential and incidental financial losses, in an amount to be proven at trial in

      9 excess of the jurisdictional minimum of this Court.

    10            108.   As a result of the foregoing, PLAINTIFF has become mentally upset, distressed,

     II   embarrassed, humi Hated, and aggravated in a sum in excess of the jurisdictional minimum of this

    12 Court.

    13           109.    PLAINTIFF has incurred and continues to incur legal expenses and attorneys' fees.

    14 PLAINTIFF will seek the recovery of her attorneys,' fees and costs at the conclusion of this lawsuit.

    15           110.    PLAINTIFF is accordingly entitled to exempIaty, general, and compensatory

    16 damages and attorneys' fees in amounts to be proven at trial, in addition to interest thereon and any

    17                                         TENTH CAUSE OF ACTION

     18                              Intentional Infliction of Emotional Distress

     19                                         (As to all DEFENDANTS)

    20            111.   PLAINTIFF incorporates by reference, repeats and realleges, each and every

    21    allegation contained all preceding and subsequent paragraphs as though fully set 1'01th herein.

    22           112.    DEFENDANTS engaged in intentional and outrageous conduct as alleged in this

    23    Complaint, to PLAINTIFF'S detriment. By contacting PLAINTIFF while she was on her protected

    24    leave to inform her of the malicious false accusations against her before PLAINTIFF had time to

    25    fully recover from giving birth, SOUTHWEST engaged in a intentional and outrageous conduct.

    26           113.    DEFENDANTS knew that the conduct was unlawful and condoned the illegal

    27 activity by permitting it to   OI;Cur   in the workplace. DEFENDANTS, and each of them, knew that

    28    such conduct would cause direct and immediate emotional harm to PLAINTIFF and they did

                                                          -18-
                                                 PLAINTIFF'S COMPLAINT
Case 2:21-cv-05330-RAO Document 1-1 Filed 06/30/21 Page 20 of 32 Page ID #:82




         nothing to remedy the situation.,

     2           114.   DEFENDANTS, and each of them, subjected PLAINTIFF to discrimination based

     3 on pregnancy, sex, and disability, and retaliated against and wrongfully terminated PLAINTIFF'S

     4 employment. DEFENDANTS engaged in these unlawful actions with the specific intent to deprive

     5 PLAINTIFF of her peace of mind and with reckless disregard for her well-being.

     6           115.   DEFENDANTS knew or should have known that the discrimination based on

     7 pregnancy, sex, and disability, and the retaliatory conduct perpetrated by DEFENDANTS, and each

     8 of them, was unlawful and designed to cause hann to PLAINTIFF. Each of these acts and certainly

     9 all of them together, resulted in PLAINTIFF suffering severe and extreme emotional distress.

    10           116.   As a result of DEFENDANTS' unlawful conduct, PLAINTIFF suffered and will

    11   continue to suffer economic loss or disadvantage and emotional distress, including but not limited

    12 to, fatigue, depressions, sustained and prolonged pain and suffering, anxiety, embarrassment,

    l3   humiliation, loss of self-esteem, and mental anguish. PLAINTIFF is entitled to and will seek




    17                                  ELEVENTH CAUSE OF ACTION·

    18                               Negligent, Infliction of Emotional Distress

    19                                         (As to all Defendants)

    20          117.·   PLAINTIFF incorporates by reference, repeats and realieges, each and every

    21   allegation contained all preceding and subsequent paragraphs as though fully set fOlth herein.

    22          118.    DEFENDANTS, and each of them, engaged in negligent and careless conduct as

    23 alleged in this Complaint, to PLAINTIFF'S detriment.

    24          119.    DEFENDANTS, and each of them, knew or should have known that such conduct

    25 would cause direct and immediate emotional harm to PLAINTIFF and they so negligently ran the

    26 employment environment that it did in fact cause PLAINTIFF such harm.

    27          120.    DEFENDANTS, and each of them, subjected PLAINTIFF to discrimination based

    28 on pregnancy, sex, and disability, and retaliated against and wrongfully terminated PLAINTIFF'S

                                                        -19-
                                              PLAINTIFF'S COMPLAINT
Case 2:21-cv-05330-RAO Document 1-1 Filed 06/30/21 Page 21 of 32 Page ID #:83




     1 employment. DEFENDANTS engaged in these actions with negligent disregard for PLAINTIFF'S

     2 wel1-being.

     3          121.    DEFENDANTS knew or should have known that the discrimination based on

     4 pregnancy, sex, and disability, and the retaliatory conduct perpetrated by DEFENDANTS, and each

     5 of them, was unlawful and designed to cause harm to PLAINTIFF. Each ofthese acts and certainly·

     6 all of them together, resulted in PLAINTIFF suffering severe and extreme emotional distress.

     7          122.    As a result of DEFENQANTS' unlawful conduct, PLAINTIFF suffered and will

     8 continue to suffer economic loss or disadvantage and emotional distress, including but not limited

     9 to, fatigue, depressions, sustained and prolonged pain and suffering, anxiety, embarrassment,

    10 humiliation, loss of self-esteem, and mental anguish. PLAINTIFF is entitled to and will seek

    11   economic damages, non-economic damages, recovery of her reasonable attomey's fees and costs

    12 any and all other remedies and damages available under the applicable laws against

    13   DEFENDANTS.

    14                                          PRAYER FOR RELIEF
    15          WHEREFORE, PLAINTIFF prays for judgment against DEFENDANTS, and each of

    16 them, as follows:

    17          123.    For economic damages according to proof;

    18          124.    For cOl11peasatory non-economic damages according to proof; .

    19          125.    For restitution of unpaid monies;

    20          126.    For liquidated damages;

    21          127.    For civil penalties;

    22          128.    For special damages according to proof;

    23          129.    For punitive damages where allowed by law;

    24          130.    For pre-judgment and post-judgment interest pursuant to California Civil Code §

    25   3287 and/or California Civil Code § 3288 and/or any other provision of law pmviding for pre-

    26 judgment and post-judgment interest;

    27          13.1.   For attorneys' fees    wh~re.al1owed   bylaw;

    28132.              For costs of suit incurred herein; and

                                                          -20-
                                                 PLAINTIFF'S COMPLAINT
      Case 2:21-cv-05330-RAO Document 1-1 Filed 06/30/21 Page 22 of 32 Page ID #:84




                                133.   For such other and fUlther relief as this COlllt deems just and proper.

                    2
                    ..,
                    .J    DATED: June 2, 2021                      VALIANT LAW

                    4

                    5                                           . By:
                    6                                                         KAMRAN SHAHABI
                                                                              MICHAEL SALDANA
                    7                                                         Attorneys for Plaintiff
                                                                              DESIREE LOWENBERG
                    8

                    9

                   10
          0
          0-
          N
          N        1]
   ovr-
   0'Or-
   -r-'"
   r.L1_0-
   (-oo-§;
                   12
   --<x
:s:::J-...:
   cnZc..:..       13
::Sw6+
(-oZ,,-o
z~-r-              14
-<....:l...JN
__     ~ N




...JcGur-          15
-< ~ • t;
>cG90-
   cGC::°
   t!.l-<o-
   ~~Ul
                   16
   ozz
   ~o~             17
           0-
           UJ
           ....J
           l!.l
           !-      1.8

                   19

                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28

                                                                      -21-
                                                             PLAINTIFF'S COMPLAINT
       Case 2:21-cv-05330-RAO Document 1-1 Filed 06/30/21 Page 23 of 32 Page ID #:85




                                                    DE~~NDFORJURYTRIAL

                    2       PLAINTIFF hereby demands a jury trial in the above-entitled action.

                    -"'

                    4 DATED: June2,2021                      VALIANT LAW
                    5
                    6
                                                             By:
                    7                                                     KAMRAN SHAHABI
                                                                          MICHAEL SALDANA
                    8                                                     Attorney tor Plaintiff
                                                                          DESIREE LOWENBERG
                    9
                   10
            0
            '"'
            N
            N 11
    o<:tt'-
    o<.ot'-
    _r-\O
    Ul-'"'         12
    f-.C\~
    --'<x
3:::>-<
    U)z~           13
-.< • ~
.....:lUlO·
E-~~g              14
Z.....:l.....:lN
:!_-.<N
.....:l~U~         15
-.< -.< •. \0
>e<::QC\
    ~e<::o
    UJ-.<C\        16
    tl.E-UJ
    OZZ
    ~o~            17
            ill
            ..J
             UJ
             ;-    18

                   19

                   20
                   21

                   22

                   23

                   24

                   25
                   26
                   27

                   28

                                                                   -22-
                                                        PLAINTIFF'S COMPLAINT
Case 2:21-cv-05330-RAO Document 1-1 Filed 06/30/21 Page 24 of 32 Page ID #:86




          EXHIBIT A
Case 2:21-cv-05330-RAO Document 1-1 Filed 06/30/21 Page 25 of 32 Page ID #:87



          STATE OF CALIFORNIA , Business CClnsumer SBrvice, and Housino Agef1cy               GAVIN NEWSOM GOVERNOR


          DEPARTMENT OF FAIR EMPLOYMENT                                           & HOUSING       KEVIN KISH. DIRECTOR

          2218 Kausen Drive. Suite 100 I Elk Grove I CA 195756
          (800) 664-1664 (Voice) I (600) 700-2320 (TIV) I California's Relay Service at 711
          http://www.dfeh.ca.gov I Email: contact.cenler@dreh.ca.gov



    December 10, 2020

    Raymond Babaian
    4150 Concours St., Ste, 260·
    Ontario, CA 91764

    RE:   Notice to Complainant's Attorney
          DFEH Matter Number: 202012-12042510
          Right to Sue: Lowenberg I Southwest airlines co et al.

    Dear Raymond Babaian:

   Attached is a copy of your complaint of discrimination filed with the Department of Fair
   Employment and Housing (DFEH) pursuant to the California Fair Employment and
   Housing Act, Government Code section 12900 et seq. Also attached is a copy of your
   Notice of Case Closure and Right to Sue.

   Pursuant to Government Code section 12962, DFEH will not serve these
   documents on the employer. You must serve the complaint separately, to all named
   respondents. Please refer to the attached Notice of Case Closure and Right to Sue for
   information regarding filing a private lawsuit in the State of California. A courtesy "Notice
   of Filing of Discrimination Comp!aint" is attached for your convenience.

   Be advised that the DFEH does not review or edit the complaint form to ensure that it
   meets procedural or statutory requirements.

   Sincerely,


   Department of Fair Employment and Housing
Case 2:21-cv-05330-RAO Document 1-1 Filed 06/30/21 Page 26 of 32 Page ID #:88



           STATE OF CALIFORNIA I BUsiness. Cnnsu11'er ServJres and Housi,~ !VJencv               GAVIN NEWSOM. GOVERNOR
                                                                                                     KEVIN KlSH, DIRECTOR
           DEPARTMENT OF FAIR EMPLOYMENT                                             & HOUSING
           2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
           (800) 884-1684 (Voice) I (800) 700·2320 (TIV) I Canrornia's Relay Service at 711
           hltp;/Iwww.dfeh.ca.gov I Email: contacl.cenler@dfeh.ca.gov



    December 10, 2020

    RE:    Notice of Filing of Discrimination Complaint
           DFEH Matter Number: 202012-12042510           .
           Right to Sue: Lowenberg I Southwest airlines co et aJ.

    To All Respondent(s):

    Enclosed is a copy of a complaint of discrimination that has been filed with the
    Department of Fair Employment and Housing (DFEH) in accordance with Government
    Code section 12960. This constitutes service of the complaint pursuant to Government
    Code section 12962. The complainant has requested an authorization to file a lawsuit.
    This case is not being investigated by DFEH and is being closed immediately. A copy of
    the Notice of Case Closure and Right to Sue is enclosed for your records.

    Please refer to the attached complaint for a list of all respondent(s) and their contact
    information;

    No response to DFEH is re.quested or req~ired.

    Sincerely,


    Department of Fair Employment and Housing
Case 2:21-cv-05330-RAO Document 1-1 Filed 06/30/21 Page 27 of 32 Page ID #:89



            STATE OF CALIFORNIA I Business Consumer SeNjees and Housing   AIJ~:1cV               GAVIN NEWSOM GOveRNOR

            DEPARTMENT OF FAIR EMPLOYMENT                                            & HOUSING       KEVIN KISH. DIRECTOR

            2218 Kausen Drive, Suite 100 1Elk Grove (. CA I 95758
            (800) 884-1684 (Voice) I (800) 700-2320 (TIY) I California's Relay service at 711
            hUp:/lwww.dfeh.ca.govIErnaU:contaCl.center@dfeh.ca.gov



    December 10. 2020

    Desiree Lowenberg


    RE:     Notice of Case Closure and Right to Sue
            DFEH Matter Number: 202012-12042510
            Right to Sue: Lowenberg I Southwest airlines co et al.

    Dear Desiree Lowenberg:

    This letter informs you that the above-referenced complaint was filed with the
    Department of Fair Employment and Housing (DFEH) has been closed effective
    December 10,2020 because an immediate Right to Sue notice was requested. DFEH
    will take no further action on the complaint.

    This letter is .also your Right to Sue notice. According to Government Code section
    12965, subdivision (b), a civil action may be brought underthe provisions of the Fair
    Employment and Housing Act against the p~rson, employer, labor organization or
    employment agency named.in the aqove-r~ferenced complaint. The civil action must be
    filed within one year from the date of this letter.    ..

    To obtain a federal Rightto Sue notice, you must contact the U.S. Equal Employment
    Opport.unity Commission (EEOC) to file a complaint within 30 days of receipt of this
    DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
    whichever is earlier.

    Sincerely, ".


    Department of Fair EmRl.oyment and Housing
Case 2:21-cv-05330-RAO Document 1-1 Filed 06/30/21 Page 28 of 32 Page ID #:90




 1                     COMPLAINT OF EMPLOYMENT DISCRIMINATION
                             BEFORE THE STATE OF CALIFORNIA
 2                   DEPARTMENT OF FAIR,EMPLOYMENT AND HOUSING
                     Under the California Fair Employment and Housing Act
 3
                                  (Gov. Code, § 1"2900 et seq.)
 4
     In the Matter of the Complaint of
 5    Desiree Lowenberg                                                 DFEH No. 202012-12042510

 6                                     Complainant,
 7   vs.

 8    Southwest airlines co
      2702 love field dr.
 9    Dallas, Texas 75235

10    Thomas Wilson
      330 3rd Ave
11    San Diego, CA 92101

12                                      Respondents

13
14   1. Respondent Southwest airlines co is an employer Southwest airlines co SUbject to suit
     under the California Fair Employment and Housing Act (FEHA) (Gov. Code, § 12900 et seq.).
15
     2. Complainant is naming Thomas Wilson as individual Co-Respondent(s).
16
     3. Complainant Desiree Lowenberg, resides in the City of , State of .
17
   4. Complainant alleges that on or about August 23, 2019, respondent took the
18 following adverse actions:

19 Complainant was harassed because of complainant's family care or medical leave (cfra)
20   (employers of 50 or more people), pregnancy, childbirth, breast feeding, and/or related
     medical conditions.
21
     Complainant was discriminated against because of complainant's sex/gender, family
22   care or medical leave (cfra) (employers of 50 or more people), disability (physical or mental),
     pregnancy, childbirth, breast feeding, and/or related medical conditions and as a result of
23   the discrimination was terminated, denied reasonable accommodation for a disability,
     denied accommodation for pregnancy.
24
     Complainant experienced retaliation because complainant requested or used a
25   pregnancy-disability related accom., requested or used leave under the california family

26
27 1I----------=--;--;--;----=::O;-;-:7-1--::;-;=~==:;_;::_---------_I
                                      Complaint- DFEH No. 202012-12042510
28   Date Filed: .December 10, 2020
Case 2:21-cv-05330-RAO Document 1-1 Filed 06/30/21 Page 29 of 32 Page ID #:91




  1    rights act or fmla (employers of 50 or more people) and as a result was terminated, denied
       any employment benefit or privilege.
  2

  3    Additional Complaint Details: CLAIMANT was hired by RESPONDENT in or about June
 4 24,2017, as a flight attendant. At all times, CLAIMANT was a hardworking and consistent
     employee. As a result of PLAINTIFF:s hard work and devotion, CLAIMANT received
     RESPONDENT based incentive points.
 5 From June 2017, to the end of November 2018, CLAIMANT worked out of the
      RESPONDENT hub located in Oakland, California. However, CLAIMANT lived and
 6 continues to live in Hesperia California, and thus nad to fly into Oakland prior to the start of
 7 her work schedule. Despite having to travel over 400 miles, CLAIMANT maintained a
     satisfactory level of employment and attitude towards RESPONDENT.
 8 Throughout PLAINTIFF'S employment, RESPONDENT allowed employees, including
     PLAINTIFF, to trade or drop their shifts with other RESPONDENT employees. Since
 9 Respondent posted employee work schedules a month in advance, many employees
     utilized a ihird-party to directly interact with other RESPONDENT employee regarding
10 possible trades of shifts.
     As a result of PLAINTIFF'S living situation, CLAIMANT would try to trade shifts so that her
11 shifts were closer together which allowed her to reduce the amount of times she had to
     travel from her home to Oakland. Despite PLAINTIFF's efforts, there were many occasions
12 where CLAIMANT would sleep in the crew lounge or a van overnight between her
13 scheduled shifts. Further, showing the dedication CLAIMANT had to her employment with
     RESPONDENT.
14 On or a.bout May 2018, CLAIMANT became aware that she was pregnant with her first child.
     After speaking to her healthcare provider, CLAIMANT immediately informed RESPONDENT
15 of her pregnancy. RESPONDENT does not have any official pregnancy work policy but
     allows for an employee to continue working in accordance with the recommendations of the
16employe13's healthcare provider.
     After her disclosure, CLAIMANTwas given a pregnanty.package from RESPONDENT, but
17 no. interactive process was .conducted..
     In or. about June 2018, RESPONDENT announced the formation of a hub at LAX. Excited
18 about the possibility to drastically decreaseher.commute, CLAIMANT applied for a transfer
     from the Oakland hUb to LAX.              .
19 On or about October 2,2018, CLAIMANT visited urgent care with the.belief that she had a
     Urinal tract infection (hereinafter "UTIli). At the time the health professionals, mistakenly
20 believed CLAIMANTwas only experiencing pregriancy·related issues and dismissed
     PLAINTIFF. About two weeks. later, on or' about October 15, 2018, CLAIMANT was rushed
21 . to the emergency room due to the complications of.a UTI. Additionally, the healthcare
     professionals also diagnosed PLAINTIFFS symptoms as premature contractions. Sh,e was
22 treated .at the hospital and later cleared for.work.
23 After.PLAINTIFF'S incidEmt, she worked as much as possible ih fear of losing herjob.·
     Despite PLAINTIFF's best efforts to work through her pain and discomfort, CLAIMANT was
24 forced to miss work. Since she was a qualified worker, CLAIMANT used her protected leave,
     under the Family.and Medical leave-act, if she felt that her pregnancy complications
25 prevented herJrom providing the.best care for RESPONDENT custorners. Despite· .
     PLAINTIFF's continued display of commitment, RESPONDENT still reframed from engaging
26
                                                       ~
.27   1I--~-----'-~----=---;-'7--;--=:=;-;-::7-==:--c;-;;;~=;---,'-------'----------j
                                        Complaint- DFEH No. 202012-12042510

28     Date Filed:·Decerriber 10;2020
Case 2:21-cv-05330-RAO Document 1-1 Filed 06/30/21 Page 30 of 32 Page ID #:92




 1 in any interactive process with CLAIMANT ·to determine jf any reasonable accommodations
      were needed.
 2    On or about October 29, 2018, RESPONDENT approved PLAINTIFF's transfer request from
      the Oakland hub to Los Angeles airport. PLAINTIFF's official start date for the LAX hub was
  3 December 1, 2018. Additionally, in early November 2018, RESPONDENT released the work
      schedule for the month of December. As a result of PLAINTIFF's Transfer, she was able to
  4 take advantage of the shorter commute and take different schedules which she previously
  5 was not able to take. CLAIMANT traded to take "reserve bJocks"which consisted of mUltiple
      days where the employee was on call to cover a flight if another flight attendant was unable
  6 to make it to their shift.
      On or about November 30, 2018, during a return flight from Ontario, California, to Oakland,
  7 California, CLAIMANT began to experience symptoms related to those she experienced as
      a result of her previous UTI. Fearful of a possible second UTI, CLAIMANT informed
  8 RESPONDENT that she would be unable to work the next day - December 1, 2018. To
      protect not only her wellbeing but her baby's wellbeing, CLAIMANT visited her medical
  9 professional. Due to PLAINTIFF'S then current condition, her medical professionals
      recommended that CLAIMANT enter her maternity leave sooner than expect in order to
10 prevent any further pregnancy complications. In compliance with the medical advice, on or
      about December 3, 2018, CLAIMANT informed RESPONDENT that she' was going to enter
11 her maternity leave sooner than expected, as a result of pregnancy complications.
     Throughout the month of December 2018, CLAIMANT continued to experience pregnancy
12 complications Which resulted in numerous visits to the hospital. After being in labor nearly
13 four days and being forced to have a C-Section, CLAIMANT gave birth to her first born on
      January 13, 2019.
      Less than a month after her baby was born and while CLAIMANT was still on leave to bond
14 With her child', on or about February 4, 2019, CLAIMANT received a phone call from
15 RESPONDENT management representativ'eJoe,'last na'me'unknown. To her surprise,
     GLAIMANTwa'saccused of "picking up trips with the intent rialto fly" which Was a classified
16 as a class-1- violation .. In an effort to resolve any. confusion, CLAIMANT.informed Joe that
     she was unaqleto fly on certain dates as a result of her pregnancy complication,s. " .
1:7 Unfodunately, her explanations fell upon deaf hears as CLAIMANT was advised to seek her
      Union representative. Asa result of RESPONDENTs accusation, CLAIMANT was,
18 scheduled to goin fora "fact finding meeting" when she returned to work.
     After he~ legally protected term of maternity leave was ffnished, CLAIMANT returned to work
19, with the expectation.of conducting a "fact finciing,meeting". To her inconvenience,
     GLAI MANT was informed after her first flighUhat the meeting. was moved tathe end of the
20 week.                                                                '
     On or about August 16, 2019, CLAIMANT met with WILSON·, the assistantbasemanager of
21 . RESPONDENT at LAX, to discuss the accusations against PLAINTIFF. WILSON claimed
22 that ,CLAIMANT had taken flights with the intent not to fly for money. To defend herself,
     ,CLAIMANT explained that she used FMLAprotected leave days because she was dealing
23 ,With pregnancy complications. Additionally, CLAIMANT explained that she had planned to
     work for the month of December, but it vvasdue.to.unexpected pregnancy complication
24 which resulted PLAINTIFF'S doctors to recolnmend 'that CLAIMANT not return to work in
     order to protect PLAINTI FF's health and the health of the baby. To support her contentions,
25 CLAIMANT provided medical documents,tl1at proved that PLAiNTIFF's absence from

26
27 H.......-----~---,.~--~---;--:---;--=:::-;--;,.:-7-3---::::=:;-;:-:;';::'::;_=~------:.-~----_l
                                   CompJaint- DFEH No~ ?02012-.12042510

28· Date Ffled: December ,10. 2020 '
Case 2:21-cv-05330-RAO Document 1-1 Filed 06/30/21 Page 31 of 32 Page ID #:93




 1   December work was due to unexpected -:- therefore not intentional - pregnancy
     complications.
 2   Despite the amount of evidence supporting PLAINTIFF, WILSON ended the meeting by
     taking PLAINTIFF's badge and ultimately terminating CLAIMANT a week later on or about
 3   August23,2019

 4
 5
 6
 7
 8
 9

10
11
12
13

14
15
16

17

18
19
20
21
22

23
24
25
26
27 11-                          --=_--,-:---:--:::-=...,...,.:;-4:::.·~___:::_:::::_;::_:_;:_~__:_=~----------_1
                                  Complaint- DFI:::H No. 202012-12042510

28   Date Filed: December 10, 2020
Case 2:21-cv-05330-RAO Document 1-1 Filed 06/30/21 Page 32 of 32 Page ID #:94




 1 VERIFICATION

 2 I, Raymond Babaian, am the Attorney in 'the above-entitled complaint. I have read
 3 the foregoing complaint and know the contents thereof. The matters alleged are
   based on information and belief, which I believe to be true.
 4
   On December 10,2020, I declare under penalty of perjury under the laws of the State
 5 of California that the foregoing is true and correct.
 6                                                                          Ontario, California
 7
 8
 9

10
11

12

13
14
15
16
17
18
19
20,

21
22
23
24
25
26
27 ;11------------::-----:-:-:---=-:=':'""':-.;.5---::c=-=-=-=-:=::,...,.-;:----------~
                                      Complaint- DFEH No. 202012-12042510

28    Date Filed: December 10, 2020
